DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 1-4, 6-12, and 14-19 are allowed over the prior art of record.

The closest prior art of record is US 20110082623, (hereinafter Lu), US 20190248381, (hereinafter Yu), and JP 2006048494A (hereinafter Sato).

The following is an examiner’s statement of reasons for allowance: 
The primary prior art reference Lu discloses an invention that provides a control system and method to mitigate intersection crashes.  Lu discloses determining whether a vehicle is entering an intersection, determining whether the operator is responding correctly to the sensed conditions in the intersection, activating the controlled brakes, determining any intersection threat, determining whether any sensed threat is imminent, activating the accident mitigation adviser, reducing engine torque while in the intersection, and actuating steering and brake control systems while in the intersection.  Lu further discloses pre-charge brake pressure and applying an additional brake.  However, Lu does not explicitly disclose determining that a preliminary braking should be executed to the vehicle when the brightness value is lower than a first preset value, and/or the visibility value is lower than a second preset value; determining that the preliminary braking is not required to be executed to the vehicle when the brightness value is greater than or equal to the first preset value, and the visibility value is greater than or equal to the second preset value.

The next prior art reference Yu discloses an invention to provide a system and method including predicting a time to collision by computing a time for the vehicle to reach a location corresponding to the minimal distance along the vehicle trajectory and, in response to the time to collision being below a threshold, generating a warning for an operator of the vehicle.  Yu discloses that generating the warning further includes selecting a warning level based on a combination of a vehicle status, an environmental visibility, and an intersection familiarity, and Yu discloses that environmental visibility is determined based on a brightness value in vicinity of the vehicle.  However, Yu does not explicitly disclose determining that a preliminary braking should be executed to the vehicle when the brightness value is lower than a first preset value, and/or the visibility value is lower than a second preset value; determining that the preliminary braking is not required to be executed to the vehicle when the brightness value is greater than or equal to the first preset value, and the visibility value is greater than or equal to the second preset value.

The next prior art reference Sato discloses an invention to provide a vehicular travel control system that performs travel control suitable for a traffic volume on a road.  Sato discloses determining a state of congestion based upon at least the brightness of the road or the visibility based on raindrops. Sato discloses changing the size of preliminary braking state based on the congestion state degree.  However, Sato does not explicitly disclose determining that the preliminary braking is not required to be executed to the vehicle when the brightness value is greater than or equal to the first preset value, and the visibility value is greater than or equal to the second preset value.


Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A traffic safety control method applied to a vehicle-mounted device, the method comprising: 
obtaining first related information of a road when a vehicle is travelling on the road, the first related information of the road comprising information indicated whether there is an intersection in front of the vehicle on the road, comprising: capturing an image of a scene in front of the vehicle on the road by using a detecting device; determining whether there is the intersection in front of the vehicle on the road according to a result of identification of whether the captured image comprising an image of a traffic light by using an image recognition algorithm; 
in response that there is the intersection in front of the vehicle on the road, detecting a brightness value of an environment in which the vehicle is currently located by using a light sensor; and detecting a visibility value of the environment in which the vehicle is currently located by using a visibility sensor; 
determining that a preliminary braking should be executed to the vehicle when the brightness value is lower than a first preset value, and/or the visibility value is lower than a second preset value; determining that the preliminary braking is not required to be executed to the vehicle when the brightness value is greater than or equal to the first preset value, and the visibility value is greater than or equal to the second preset value; and 
in response that the preliminary braking should be executed to the vehicle, executing the preliminary braking on the vehicle.

Regarding Claim 9, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle-mounted device comprising: 
a storage device; 
at least one processor; and 
the storage device storing one or more programs, which when executed by the at least one processor, cause the at least one processor to: 
obtain first related information of a road when a vehicle is travelling on the road, the first related information of the road comprising information indicated whether there is an intersection in front of the vehicle on the road, comprising: capturing an image of a scene in front of the vehicle on the road by using a detecting device; determining whether there is the intersection in front of the vehicle on the road according to a result of identification of whether the captured image comprising an image of a traffic light by using an image recognition algorithm; 
in response that there is the intersection in front of the vehicle on the road, detect a brightness value of an environment in which the vehicle is currently located by using a light sensor; and detect a visibility value of the environment in which the vehicle is currently located by using a visibility sensor; 
determine that a preliminary braking should be executed to the vehicle when the brightness value is lower than a first preset value, and/or the visibility value is lower than a second preset value; determine that the preliminary braking is not required to be executed to the vehicle when the brightness value is greater than or equal to the first preset value, and the visibility value is greater than or equal to the second preset value; and 
in response that the preliminary braking should be executed to the vehicle, execute the preliminary braking on the vehicle.

Regarding Claim 17, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A non-transitory storage medium having instructions stored thereon, when the instructions are executed by a processor of a vehicle-mounted device, the processor is configured to perform a traffic safety control method, wherein the method comprises: 
obtaining first related information of a road when a vehicle is travelling on the road, the first related information of the road comprising information indicated whether there is an intersection in front of the vehicle on the road, comprising: capturing an image of a scene in front of the vehicle on the road by using a detecting device; determining whether there is the intersection in front of the vehicle on the road according to a result of identification of whether the captured image comprising an image of a traffic light by using an image recognition algorithm; 
in response that there is the intersection in front of the vehicle on the road, detecting a brightness value of an environment in which the vehicle is currently located by using a light sensor; and detecting a visibility value of the environment in which the vehicle is currently located by using a visibility sensor; 
determining that a preliminary braking should be executed to the vehicle when the brightness value is lower than a first preset value, and/or the visibility value is lower than a second preset value; determining that the preliminary braking is not required to be executed to the vehicle when the brightness value is greater than or equal to the first preset value, and the visibility value is greater than or equal to the second preset value; and 
in response that the preliminary braking should be executed to the vehicle, executing the preliminary braking on the vehicle.

Claims 2-4, 6-8, 10-12, 14-16, 18-19 depend from Claims 1, 9, and 17 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668